.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.

Title Objection
The title is object to because it is so broad and give no hint to the sought invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1-18 have limitations “search part that searches for”, “setting part”, “display part”, have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “resolve, request, receive, select and send” coupled with functional language “unit configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1 and 7 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-6 and 10-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chao el al (hereinafter Chao) US Publication No 20080253559 in view Ghafourifar et al (hereinafter Ghafourifar) US Publication No 20160179938


As per claim 1, Chao teaches:
An information processing apparatus comprising: 
a search part that searches for data that includes information used for searching: 
a setting part that, in a case where it is not possible to access the information, sets the data that includes the information that cannot be accessed, to be excluded from a search performed by the search part; 
(Paragraphs [0023] and [0050] and [0081], where the index manipulation is the setting constraint)
and a display controller that causes a display part to display a result of the search performed by the search part, 
(Fig. 2-3 and paragraph [0008], [0014])
Chao does not explicitly teach display part to display the data that has been set to be excluded from the search, however in analogous of content management, Ghafourifar teaches:
 causes the display part to display the data that has been set to be excluded from the search 
(Fig.6-7 and paragraphs [0033], [0060] and [0084])
Ghafourifar by incorporating the teaching of Ghafourifar into the method of Chao. One having ordinary skill in the art would have found it motivated to use the content management of Ghafourifar into the system of Chao for the purpose of providing indication or encrypted content.

As per claim 2, Chao and Ghafourifar teach:  	The information processing apparatus according to claim 1, wherein the data that includes the information that cannot be accessed is encrypted data. (Fig.6-7 and paragraphs [0033], [0060] and [0084])( Ghafourifar)

As per claim 3, Chao and Ghafourifar teach: 	The information processing apparatus according to claim 2, wherein the data that includes the information that cannot be accessed is data that is not permitted to be decrypted by a user who instructed the search. 
(Fig.6-7 and paragraphs [0033], [0060] and [0084])( Ghafourifar)
As per claim 4, Chao and Ghafourifar teach: The information processing apparatus according to claim 1, wherein the display controller executes any of: 
a first mode in which the result of the search and the data that has been set to be excluded from the search by the setting part are displayed on the same screen; 
a second mode in which the result of the search is not displayed by the display part, and the data that has been set to be excluded from the search by the setting part is displayed by the display part; 
or a third mode in which the data that has been set to be excluded from the search by the setting part is not displayed by the display part, and the result of the search is displayed by the display part. 
(Fig. 2-3 and paragraph [0008], [0014])( Chao) and (Fig.6-7 and paragraphs [0033], [0060] and [0084])( Ghafourifar)

As per claim 5, Chao and Ghafourifar teach:The information processing apparatus according to claim 2, wherein the display controller executes any of: 
 	a first mode in which the result of the search and the data that has been set to be excluded from the search by the setting part are displayed on the same screen; a second mode in which the result of the search is not displayed by the display part, and the data that has been set to be excluded from the search by the setting part is displayed by the display part; or a third mode in which the data that has been set to be excluded from the search by the setting part is not displayed by the display part, and the result of the search is displayed by the display part. 
(Fig. 2-3 and paragraph [0008], [0014])( Chao) and (Fig.6-7 and paragraphs [0033], [0060] and [0084])( Ghafourifar)
As per claim 6, Chao and Ghafourifar teach:The information processing apparatus according to claim 3, wherein the display controller executes any of: 
 	a first mode in which the result of the search and the data that has been set to be excluded from the search by the setting part are displayed on the same screen; a second mode in which the result of the search is not displayed by the display part, and the data that has been set to be excluded from the search by the setting part is displayed by the display part; or a third mode in which the data that has been set to be excluded from the search by the setting part is not displayed by the display part, and the result of the search is displayed by the display part. 
(Fig. 2-3 and paragraph [0008], [0014])( Chao) and (Fig.6-7 and paragraphs [0033], [0060] and [0084])( Ghafourifar)
As per claim 10, Chao and Ghafourifar teach: 	The information processing apparatus according to claim 1, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display part is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display part to display the data that has been set to not be displayed, when causing the display part to display the result of a search performed by the search part. 
 (paragraphs [0047] and [0049])( Ghafourifar)
As per claim 11, Chao and Ghafourifar teach: 	The information processing apparatus according to claim 2, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display part is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display part to display the data that has been set to not be displayed, when causing the display part to display the result of a search performed by the search part. (paragraphs [0047] and [0049)( Ghafourifar)
As per claim 12, Chao and Ghafourifar teach: 	The information processing apparatus according to claim 3, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display part is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display part to display the data that has been set to not be displayed, when causing the display part to display the result of a search performed by the search part. 
(paragraphs [0047] and [0049)( Ghafourifar)As per claim 13, Chao and Ghafourifar teach: 	The information processing apparatus according to claim 4, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display part is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display part to display the data that has been set to not be displayed, when causing the display part to display the result of a search performed by the search part. 
(paragraphs [0047] and [0049)( Ghafourifar)As per claim 14, Chao and Ghafourifar teach: 	The information processing apparatus according to claim 5, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display part is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display part to display the data that has been set to not be displayed, when causing the display part to display the result of a search performed by the search part. 
(paragraphs [0047] and [0049)( Ghafourifar)Ghafourifar teach: 	The information processing apparatus according to claim 6, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display part is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display part to display the data that has been set to not be displayed, when causing the display part to display the result of a search performed by the search part. 
(paragraphs [0047] and [0049)( Ghafourifar)As per claim 16, Chao and Ghafourifar teach: 	The information processing apparatus according to claim 7, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display part is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display part to display the data that has been set to not be displayed, when causing the display part to display the result of a search performed by the search part. 
(paragraphs [0047] and [0049)( Ghafourifar)As per claim 17, Chao and Ghafourifar teach: 	The information processing apparatus according to claim 8, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display part is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display part to display the data that has been set to not be displayed, when causing the display part to display the result of a search performed by the search part. 
 Ghafourifar)As per claim 18, Chao and Ghafourifar teach: 	The information processing apparatus according to claim 1, wherein the display controller, in addition, causes the display part to display information for accessing the information that cannot be accessed.
(Fig.6-7 and paragraphs [0033], [0060] and [0084])( Ghafourifar)

Claim 20 is a non-transitory computer readable medium corresponding to apparatus claim 1 and it is rejected under the same rational as claim 1.


Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chao and Ghafourifar  in view Terada et al (hereinafter Terada) US Publication No 20110029921

As per claim 7, Chao and Ghafourifar do not explicitly teach display controller, in addition, causes the display part to display a switching image for switching a mode to any of the first mode, the second mode, or the third mode, and switches the mode in a case where the switching image is operated by a user, however in analogous of content management, Terada teaches:
 	display controller, in addition, causes the display part to display a switching image for switching a mode to any of the first mode, the second mode, or the third mode, and switches the mode in a case where the switching image is operated by a user. 
(Paragraphs [0203] and [0205])
Ghafourifar and Terada by incorporating the teaching of Terada into the method of Chao and Ghafourifar. One having ordinary skill in the art would have found it motivated to use the content management of Terada into the system of Chao and Ghafourifar for the purpose of managing content display.

As per claim 8, Chao and Ghafourifar do not explicitly teach display controller, in addition, causes the display part to display a switching image for switching a mode to any of the first mode, the second mode, or the third mode, and switches the mode in a case where the switching image is operated by a user, however in analogous of content management, Terada teaches:
   	display controller, in addition, causes the display part to display a switching image for switching a mode to any of the first mode, the second mode, or the third mode, and switches the mode in a case where the switching image is operated by a user.
(Paragraphs [0203] and [0205])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Chao and Ghafourifar and Terada by incorporating the teaching of Terada into the method of Chao and Ghafourifar. One having ordinary skill in the art would have found it motivated to use the content management of Terada into the system of Chao and Ghafourifar for the purpose of managing content display.
 
As per claim 9, Chao and Ghafourifar do not explicitly teach display controller, in addition, causes the display part to display a switching image for switching a mode to any of the first mode, the second mode, or the third mode, and switches the mode in a case where the switching image is operated by the user, however in analogous of content management, Terada teaches:
 	display controller, in addition, causes the display part to display a switching image for switching a mode to any of the first mode, the second mode, or the third mode, and switches the mode in a case where the switching image is operated by the user.
(Paragraphs [0203] and [0205])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Chao and Ghafourifar and Terada by incorporating the teaching of Terada into the method of Chao and Ghafourifar. One having ordinary skill in the art would have found it motivated to use the content management of Terada into the system of Chao and Ghafourifar for the purpose of managing content display.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chao and Ghafourifar in view Jahangiri et al (hereinafter Jahangiri) US Patent No 10885136


A per claim 19, Chao teaches:
An information processing apparatus comprising:
 	 a search part that searches for data that includes information used for searching: a setting part that, in a case where it is not possible to access the information, sets the data that includes the information that cannot be accessed, to be excluded from a search performed by the search part; 
(Paragraphs [0023] and [0050] and [0081], where the index manipulation is the setting constraint)
and a display controller that causes a display part to display a result of the search performed by the search part, 
(Fig. 2-3 and paragraph [0008], [0014])
Chao does not explicitly teach display part to display the data that has been set to be excluded from the search, however in analogous of content management, Ghafourifar teaches:
 	and causes the display part to display information indicating of the data that has been set to be excluded from the search by the setting part.
(Fig.6-7 and paragraphs [0033], [0060] and [0084])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Chao and Ghafourifar by incorporating the teaching of Ghafourifar into the method of Chao. One having ordinary skill in the art would have found it motivated to use the content management of Ghafourifar into the system of Chao for the purpose of providing indication or encrypted content.
Chao does not explicitly teach display information indicating a quantity of the data that has been set to be excluded from the search, however in analogous of content management, Jahangiri teaches:
 	display information indicating a quantity of the data that has been set to be excluded from the search.
(Column 2, lines 11-19 and column 3, lines 40-46)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Chao and Ghafourifar and Jahangiri by incorporating the teaching of Jahangiri into the method of Chao and Ghafourifar. One having ordinary skill in the art would have found it motivated to use the content management of Jahangiri into the system of Chao and Ghafourifar for the purpose of quantifying filtered content.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/15/2022